
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 20 
        RIN 1018-AU42 
        Migratory Bird Hunting; Proposed Migratory Bird Hunting Regulations on Certain Federal Indian Reservations and Ceded Lands for the 2006-07 Season 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The U.S. Fish and Wildlife Service (hereinafter, Service or we) proposes special migratory bird hunting regulations for certain Tribes on Federal Indian reservations, off-reservation trust lands, and ceded lands for the 2006-07 migratory bird hunting season. 
        
        
          DATES:
          We will accept all comments on the proposed regulations that are postmarked or received in our office by August 28, 2006. 
        
        
          ADDRESSES:
          Send your comments on these proposals to the Chief, Division of Migratory Bird Management, U.S. Fish and Wildlife Service, Department of the Interior, MS MBSP-4107-ARLSQ, 1849 C Street, NW., Washington, DC 20240, or fax comments to (703) 358-2272. All comments received will become part of the public record. You may inspect comments during normal business hours in room 4107, 4501 N. Fairfax Drive, Arlington, Virginia. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ron W. Kokel, Division of Migratory Bird Management, U.S. Fish and Wildlife Service, (703) 358-1714. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the April 11, 2006, Federal Register (71 FR 18562), we requested proposals from Indian Tribes wishing to establish special migratory bird hunting regulations for the 2006-07 hunting season, under the guidelines described in the June 4, 1985, Federal Register (50 FR 23467). In this supplemental proposed rule, we propose special migratory bird hunting regulations for 28 Indian Tribes, based on the input we received in response to the April 11, 2006, proposed rule. As described in that document/proposed rule, the promulgation of annual migratory bird hunting regulations involves a series of rulemaking actions each year. This proposed rule is part of that series. 
        We developed the guidelines for establishing special migratory bird hunting regulations for Indian Tribes in response to tribal requests for recognition of their reserved hunting rights and, for some Tribes, recognition of their authority to regulate hunting by both tribal and nontribal hunters on their reservations. The guidelines include possibilities for: 
        (1) On-reservation hunting by both tribal and nontribal hunters, with hunting by nontribal hunters on some reservations to take place within Federal frameworks but on dates different from those selected by the surrounding State(s); 
        (2) On-reservation hunting by tribal members only, outside of the usual Federal frameworks for season dates and length, and for daily bag and possession limits; and 
        (3) Off-reservation hunting by tribal members on ceded lands, outside of usual framework dates and season length, with some added flexibility in daily bag and possession limits. 
        In all cases, the regulations established under the guidelines must be consistent with the March 10 to September 1 closed season mandated by the 1916 Convention Between the United States and Great Britain (for Canada) for the Protection of Migratory Birds (Treaty). The guidelines apply to those Tribes having recognized reserved hunting rights on Federal Indian reservations (including off-reservation trust lands) and on ceded lands. They also apply to establishing migratory bird hunting regulations for nontribal hunters on all lands within the exterior boundaries of reservations where Tribes have full wildlife management authority over such hunting or where the Tribes and affected States otherwise have reached agreement over hunting by nontribal hunters on lands owned by non-Indians within the reservation. 

        Tribes usually have the authority to regulate migratory bird hunting by nonmembers on Indian-owned reservation lands, subject to Service approval. The question of jurisdiction is more complex on reservations that include lands owned by non-Indians, especially when the surrounding States have established or intend to establish regulations governing hunting by non-Indians on these lands. In such cases, we encourage the Tribes and States to reach agreement on regulations that would apply throughout the reservations. When appropriate, we will consult with a Tribe and State with the aim of facilitating an accord. We also will consult jointly with tribal and State officials in the affected States where Tribes wish to establish special hunting regulations for tribal members on ceded lands. 

        Because of past questions regarding interpretation of what events trigger the consultation process, as well as who initiates it, we provide the following clarification. We routinely provide copies of Federal Register publications pertaining to migratory bird management to all State Directors, Tribes, and other interested parties. It is the responsibility of the States, Tribes, and others to notify us of any concern regarding any feature(s) of any regulations. When we receive such notification, we will initiate consultation. 
        Our guidelines provide for the continued harvest of waterfowl and other migratory game birds by tribal members on reservations where such harvest has been a customary practice. We do not oppose this harvest, provided it does not take place during the closed season defined by the Treaty, and does not adversely affect the status of the migratory bird resource. Before developing the guidelines, we reviewed available information on the current status of migratory bird populations; reviewed the current status of migratory bird hunting on Federal Indian reservations; and evaluated the potential impact of such guidelines on migratory birds. We concluded that the impact of migratory bird harvest by tribal members hunting on their reservations is minimal. 
        One area of interest in Indian migratory bird hunting regulations relates to hunting seasons for nontribal hunters on dates that are within Federal frameworks, but which are different from those established by the State(s) where the reservation is located. A large influx of nontribal hunters onto a reservation at a time when the season is closed in the surrounding State(s) could result in adverse population impacts on one or more migratory bird species. The guidelines make this unlikely, however, because tribal proposals must include: (a) Harvest anticipated under the requested regulations; (b) methods that will be employed to measure or monitor harvest (such as bag checks, mail questionnaires, etc.); (c) steps that will be taken to limit level of harvest, where it could be shown that failure to limit such harvest would adversely impact the migratory bird resource; and (d) tribal capabilities to establish and enforce migratory bird hunting regulations. We may modify regulations or establish experimental special hunts, after evaluation and confirmation of harvest information obtained by the Tribes. 
        We believe the guidelines provide appropriate opportunity to accommodate the reserved hunting rights and management authority of Indian Tribes while ensuring that the migratory bird resource receives necessary protection. The conservation of this important international resource is paramount. The guidelines should not be viewed as inflexible. In this regard, we note that they have been employed successfully since 1985. We believe they have been tested adequately and, therefore, we made them final beginning with the 1988-89 hunting season. We should stress here, however, that use of the guidelines is not mandatory and no action is required if a Tribe wishes to observe the hunting regulations established by the State(s) in which the reservation is located. 
        Population Status and Harvest 
        The following paragraphs provide preliminary information on the status of waterfowl and information on the status and harvest of migratory shore and upland game birds. 
        May Breeding Waterfowl and Habitat Survey 
        Despite a very warm winter, the quality of habitat for breeding waterfowl in the U.S. and Canada is slightly better this year than last year. Improvements in Canadian and U.S. prairie habitats were primarily due to average to above-average precipitation, warm spring temperatures, and carry-over effects from the good summer conditions of 2005. Improved habitat conditions were reflected in the higher number of ponds counted in Prairie Canada this year compared to last year. The 2006 estimate of ponds in Prairie Canada was 4.4 ± 0.2 million ponds, a 13% increase from last year's estimate of 3.9 ± 0.2 million ponds and 32% above the 1955-2005 average. The parkland and northern grassland regions of southern Manitoba and Saskatchewan received abundant rain in March and April, which created good to excellent habitat conditions. Higher water tables prevented farm activities in wetland basins and excellent residual nesting cover remained around the potholes. Many of the wetlands flooded beyond their normal basins and into the surrounding uplands. Deeper water in permanent and semi-permanent wetlands, coupled with increased amounts of flooded emergent vegetation and woodland, likely benefited diving ducks and overwater- and cavity-nesting species. However, spring precipitation in the grasslands of southern Saskatchewan and southwestern Manitoba was insufficient to fill seasonal and semi-permanent wetlands or create temporary wetlands for waterfowl, leaving these regions in fair or poor condition. Above-average precipitation in the fall and spring in parts of southern Alberta improved conditions in this historically important pintail breeding region. This region has been dry since 1998, with the exception of 2003. However, central Alberta remained dry. 

        Habitat conditions in the U.S. prairies were more variable than those in the Canadian prairies. The 2006 pond estimate for the north-central U.S. (1.6 ± 0.1 million) was similar to last year's estimate and the long-term average. The total pond estimate (Prairie Canada and U.S. combined) was 6.1 ± 0.2 million ponds. This was 13 percent greater than last year's estimate of 5.4 ± 0.2 million and 26 percent higher than the long-term average of 4.8 ± 0.1 million ponds. Habitat quality improved minimally in the easternmost regions of North and South Dakota relative to 2005. Small areas of the Eastern Dakotas were in good-to-excellent condition, helped by warm April temperatures and spring rains that advanced vegetation growth by about 2 weeks. However, most of the Drift Prairie, the Missouri Coteau, and the Coteau Slope remained in fair to poor condition due to lack of temporary and seasonal water and the deteriorated condition of semi-permanent basins. Permanent wetlands and dugouts were typically in various stages of recession. The Western Dakotas were generally in fair condition. Most wetland and upland habitats in Montana benefited modestly from average to above-average fall and winter precipitation and improvements in nesting habitat last year. Spring precipitation in Montana during March and April also helped to mitigate several years of drought. A large portion of central Montana was in good condition due to ample late winter and early spring precipitation. Biologists also noted improvements in upland vegetation over previous years. In this central region, most pond basins were full and stream systems were flowing. However, nesting habitat was largely fair to poor for most of the northern portion of Montana. 
        Habitat conditions in most northern regions of Canada were improved over last year due to an early ice break-up, warm spring temperatures, and good precipitation levels. In northern Saskatchewan, northern Manitoba, and western Ontario, winter snowfall was sufficient to recharge most beaver ponds and small lakes. Larger lakes and rivers tended to have higher water levels than in recent years. Conditions in the smaller wetlands were ideal. However, in northern Manitoba and northern Saskatchewan, some lakes associated with major rivers were flooded, with some flooded well into the surrounding upland vegetation. The potential for habitat loss due to flooding caused biologists to classify this region as good. In Alberta, water levels improved to the north, except for the Athabasca Delta only, where wetlands, especially seasonal wetlands, generally had low water levels. Most of the Northwest Territories had good water levels. The exceptions were the southern part of the Territory where recent heavy rains in May have caused some flooding of nesting habitat, and a dry swath across the central part of the province. In contrast to most of the survey region and to the past few years, spring did not arrive early in Alaska this year. Overall, a more normal spring phenology occurred throughout most of Alaska and the Yukon Territory, with ice lingering in the following regions: The outer coast of the Yukon Delta, the northern Seward Peninsula, and on the Old Crow Flats. Some flooding occurred on a few major rivers. Overall, good waterfowl production is anticipated this year from the northwestern continental area if temperatures remain seasonable. 
        Spring-like conditions also arrived early in the East, with an early ice break-up and relatively mild temperatures. Biologists reported that habitat conditions were generally good across most of the survey area. Most regions had a warm, dry winter and a dry start to spring. Extreme southern Ontario was relatively dry during the survey period and habitats were in fair to poor condition. However, precipitation after survey completion improved habitat conditions in this region. Abundant rain in May improved water levels in Maine, the Maritimes, southern Ontario, and Quebec, but caused some flooding in southern Ontario and Quebec and along the coast of Maine, New Brunswick, and Nova Scotia. In Quebec, a very early spring assured good habitat availability. Despite the early spring and the abundance of spring precipitation, a dry winter still left most of the marshes and rivers drier than in past years. Many bogs were noticeably drier than past years or dry entirely in a few cases. Winter precipitation increased to the west and north, resulting in generally good levels in central and northern Ontario. Conditions were good to excellent in central and northern Ontario due to the early spring phenology, generally good water levels, and warm spring temperatures. 
        Status of Teal 
        The estimate of blue-winged teal numbers from the Traditional Survey Area is 5.9 million. This represents a 28 percent increase from 2005 and is 30 percent above the 1955-2005 average. By the criteria developed for the teal season harvest strategy, this population size estimate indicates that a 16-day September teal season is appropriate in 2006. 
        Sandhill Cranes 
        The Mid-Continent Population of Sandhill Cranes has generally stabilized at comparatively high levels, following increases in the 1970s. The Central Platte River Valley, Nebraska spring index for 2006, uncorrected for visibility bias, was 183,000. The photo-corrected 3-year average for 2003-05 was 422,133, which is within the established population-objective range of 349,000-472,000 cranes. All Central Flyway States, except Nebraska, allowed crane hunting in portions of their respective States during 2005-06. About 9,950 hunters participated in these seasons, which was 8 percent higher than the number that participated in the 2004-2005 season. Hunters harvested 18,575 cranes in the U.S. portion of the Central Flyway during the 2005-06 seasons, which was 28 percent higher than the estimated harvest for the previous year. The retrieved harvest of cranes in hunt areas for the Rocky Mountain Population of Sandhill Cranes Arizona, New Mexico, Alaska, Canada, and Mexico combined was estimated at 13,587 during 2005-06. The preliminary estimate for the North American sport harvest, including crippling losses, was 36,674, which is 11 percent higher than the previous year's estimate of 33,182. The long-term (1982-2004) trends indicate that harvests have been increasing at a higher rate than population growth. 
        The fall 2005 pre-migration survey estimate for the Rocky Mountain Population of Greater sandhill Cranes was 20,865, which was 13 percent higher than the previous year's estimate of 18,510. The 3-year average for 2003-05 is 19,633, which is within established population objectives of 17,000-21,000. Hunting seasons during 2005-06 in portions of Arizona, Idaho, Montana, New Mexico, Utah, and Wyoming resulted in a harvest of 702 cranes, an 18 percent increase from the harvest of 594 the year before. 
        Woodcock 

        Singing-ground and Wing-collection Surveys were conducted to assess the population status of the American woodcock (Scolopax minor). Singing-ground Survey data for 2006 indicate that the number of displaying woodcock in the Eastern Region in 2006 was unchanged from 2005; however, the Central Region experienced an 8 percent decline. There was no significant trend in woodcock heard in either the Eastern or Central Regions during 1996-2006. This represents the third consecutive year since 1992 that the 10-year trend estimate for either region did not indicate a significant decline. There were long-term (1968-2006) declines of 1.9 percent per year in the Eastern Region and 1.8 percent per year in the Central Region. Wing-collection survey data indicate that the 2005 recruitment index for the U.S. portion of the Eastern Region (1.6 immatures per adult female) was 17 percent lower than the 2004 index, and 1 percent lower than the long-term average. The recruitment index for the U.S. portion of the Central Region (1.5 immatures per adult female) was 9 percent higher than the 2004 index, but was 9 percent below the long-term average. 
        Band-Tailed Pigeons and Doves 
        Analyses of Breeding Bird Survey (BBS) data over the most recent 10 years and from 1968-2005 showed no significant long-term trend in either time period for the Pacific Coast population of band-tailed pigeons. A rangewide mineral site survey conducted in British Columbia, Washington, Oregon, and California showed an increase in pigeons between 2001 and 2005 of over 10 percent per year. The preliminary 2005 harvest estimate from the Harvest Information Program (HIP) was 13,500. For the Interior band-tailed pigeon population, BBS analyses indicated no trend over either time period. The preliminary 2005 harvest estimate was 2,700. 

        Analyses of Mourning Dove Call-count Survey data over the most recent 10 years indicated no significant trend for doves heard in either the Eastern or Western Management Units while the Central Unit showed a significant decline. Over the 41-year period, 1966-2006, all 3 units exhibited significant declines. In contrast, for doves seen over the 10-year period, a significant increase was found in the Eastern Unit, while no trends were found in the Central and Western Units. Over 41 years, no trend was found for doves seen in the Eastern and Central Units while a significant decline was indicated for the Western Unit. The preliminary 2005 harvest estimate for the United States was 22,149,900 doves. A banding project is under-way to obtain current information in order to develop mourning dove population models for each unit to provide guidance for improving our decision-making process with respect to harvest management. 
        The two key States with a white-winged dove population are Arizona and Texas. California and New Mexico have much smaller populations. In Arizona, the white-winged dove population showed a significant decline between 1962 and 2005. However, the number of whitewings has been fairly stable since the 1970s, but then showed an apparent decline since 2000. To adjust harvest with population size, the bag limits, season length, and shooting hours have been reduced over the years, most recently in 1988. In recent years, the decline is thought to be largely due to drought conditions in the State, along with declining production of cereal grains. Arizona is currently experiencing the greatest drought in recorded history. In 2006, the Call-count index was 24.7. According to HIP surveys, the 2005 harvest estimate was 110,100. 
        In Texas, white-winged doves are now found throughout most of the State. A comprehensive dataset for 2006 was not available at this time. However, in 2005, the whitewing population in Texas was estimated to be 2.8 million. The preliminary 2005 HIP harvest estimate was 1,095,100. 
        In California, BBS data indicates that there has been a significant increase in the population between 1968 and 2005, while no trend was indicated over the most recent 10 years. According to HIP surveys, the preliminary harvest estimate for 2005 was 63,600. The long-term trend for whitewings in New Mexico also shows an increase, while there was no trend indicated over 10 years. In 2005, the estimated harvest was 52,100. 
        White-tipped doves are maintaining a relatively stable population in the Lower Rio Grande Valley of Texas. They are most abundant in cities and, for the most part, are not available to hunting. New surveys were initiated in 2001. No 2006 data were available at the time of this report. However, data from 1987-2005 indicate an apparent slight increase over that time period. The count in 2005 averaged 0.95 birds per stop compared to 0.91 in 2004. The estimated harvest in 2005 from State surveys during the special 4-day whitewing season was about 1,300. 
        Hunting Season Proposals From Indian Tribes and Organizations 
        For the 2006-07 hunting season, we received requests from 26 Tribes and Indian organizations and communications from an additional 2 Tribes from whom we expect to receive proposals. We actively solicit regulatory proposals from other tribal groups that are interested in working cooperatively for the benefit of waterfowl and other migratory game birds. We encourage Tribes to work with us to develop agreements for management of migratory bird resources on tribal lands. 

        It should be noted that this proposed rule includes generalized regulations for both early- and late-season hunting. A final rule will be published in a mid-August 2006 Federal Register that will include tribal regulations for the early-hunting season. 

        The early season generally begins on September 1 each year and most commonly includes such species as American woodcock, sandhill cranes, mourning doves, and white-winged doves. A final rule will also be published in the Federal Register in September 2006 that will include regulations for late-season hunting. The late season begins on or around September 24 and most commonly includes waterfowl species. 
        In this current rulemaking, because of the compressed timeframe for establishing regulations for Indian Tribes and because final frameworks dates and other specific information are not available, the regulations for many tribal hunting seasons are described in relation to the season dates, season length, and limits that will be permitted when final Federal frameworks are announced for early- and late-season regulations. For example, daily bag and possession limits for ducks on some areas are shown as the same as permitted in Pacific Flyway States under final Federal frameworks, and limits for geese will be shown as the same permitted by the State(s) in which the tribal hunting area is located. 

        The proposed frameworks for early-season regulations were published in the Federal Register on July 28, 2006 (71 FR 43008); early-season final frameworks will be published in mid-August. Proposed late-season frameworks for waterfowl and coots will be published in mid-August, and the final frameworks for the late seasons will be published in mid-September. We will notify affected Tribes of season dates, bag limits, etc., as soon as final frameworks are established. As previously discussed, no action is required by Tribes wishing to observe migratory bird hunting regulations established by the State(s) where they are located. The proposed regulations for the 26 Tribes that have submitted proposals that meet the established criteria and an additional 2 Tribes from whom we expect to receive proposals are shown below. 
        (a) Colorado River Indian Tribes, Colorado River Indian Reservation, Parker, Arizona (Tribal Members and Nontribal Hunters) 
        The Colorado River Indian Reservation is located in Arizona and California. The Tribes own almost all lands on the reservation, and have full wildlife management authority. 
        In their 2006-07 proposal, the Colorado River Indian Tribes requested split dove seasons. They propose their early season begin September 1 and end September 15, 2006. Daily bag limits would be 10 mourning or white-winged doves in the aggregate. The late season for doves is proposed to open November 11, 2006, and close December 25, 2006. The daily bag limit would be 10 mourning doves. The possession limit would be twice the daily bag limit. Shooting hours would be from one-half hour before sunrise to noon in the early season and until sunset in the late season. Other special tribally set regulations would apply. 
        The Tribes also propose duck hunting seasons. The season would open October 14, 2006, and run until January 28, 2007. The Tribes propose the same season dates for mergansers, coots, and common moorhens. The daily bag limit for ducks, including mergansers, would be seven, except that the daily bag limits could contain no more than two hen mallards, two redheads, two Mexican ducks, two goldeneye, three scaup, and two cinnamon teal. The seasons on canvasback and pintail are closed. The possession limit would be twice the daily bag limit after the first day of the season. The daily bag and possession limit for coots and common moorhens would be 25, singly or in the aggregate. 

        For geese, the Colorado River Indian Tribes propose a season of October 21, 2006, through January 28, 2007. The daily bag limit for geese would be three light geese and three dark geese. The possession limit would be six light geese and six dark geese after opening day. 
        
        In 1996, the Tribe conducted a detailed assessment of dove hunting. Results showed approximately 16,100 mourning doves and 13,600 white-winged doves were harvested by approximately 2,660 hunters who averaged 1.45 hunter-days. Field observations and permit sales indicate that fewer than 200 hunters participate in waterfowl seasons. Under the proposed regulations described here and, based upon past seasons, we and the Tribes estimate harvest will be similar. 
        Hunters must have a valid Colorado River Indian Reservation hunting permit in their possession while hunting. Other special tribally set regulations would apply. As in the past, the regulations would apply both to tribal and non-tribal hunters, and nontoxic shot is required for waterfowl hunting. 
        We propose to approve the Colorado River Indian Tribes regulations for the 2006-07 hunting season. 
        (b) Confederated Salish and Kootenai Tribes, Flathead Indian Reservation, Pablo, Montana (Tribal and Nontribal Hunters) 
        For the past several years, the Confederated Salish and Kootenai Tribes and the State of Montana have entered into cooperative agreements for the regulation of hunting on the Flathead Indian Reservation. The State and the Tribes are currently operating under a cooperative agreement signed in 1990 that addresses fishing and hunting management and regulation issues of mutual concern. This agreement enables all hunters to utilize waterfowl hunting opportunities on the reservation. 
        As in the past, tribal regulations for nontribal hunters would be at least as restrictive as those established for the Pacific Flyway portion of Montana. Goose season dates would also be at least as restrictive as those established for the Pacific Flyway portion of Montana. Shooting hours for waterfowl hunting on the Flathead Reservation are sunrise to sunset. Steel shot or other federally approved nontoxic shots are the only legal shotgun loads on the reservation for waterfowl or other game birds. 
        For tribal members the Tribe proposes outside frameworks for ducks and geese of September 1, 2006, through March 9, 2007. Daily bag and possession limits were not proposed for tribal members. 
        The requested season dates and bag limits are similar to past regulations. Harvest levels are not expected to change significantly. Standardized check station data from the 1993-94 and 1994-95 hunting seasons indicated no significant changes in harvest levels and that the large majority of the harvest is by non-tribal hunters. 
        We propose to approve the Tribes' request for special migratory bird regulations for the 2006-07 hunting season. 
        (c) Crow Creek Sioux Tribe, Crow Creek Indian Reservation, Fort Thompson, South Dakota (Tribal Members and Nontribal Hunters) 
        The Crow Creek Indian Reservation has a checkerboard pattern of land ownership, with much of the land owned by non-Indians. Since the 1993-94 season, the Tribe has selected special waterfowl hunting regulations independent of the State of South Dakota. The Tribe observes migratory bird hunting regulations contained in 50 CFR part 20. 
        We have not yet received the Tribe's 2006 proposal. We assume the Tribe will request a duck and merganser season of October 1 to December 12, 2006, with a daily bag limit of six ducks, including no more than five mallards (only two of which may be hens), two redheads, two wood ducks, and three scaup. The merganser daily bag limit would be five and include no more than one hooded merganser. The daily bag limit for coots would be 15. We assume the pintail and canvasback season would run from October 1 to November 9, 2006, with a daily bag limit of one pintail and one canvasback. 
        For Canada geese, we assume the Tribe will propose an October 15, 2006, to January 17, 2007, season with a three-bird daily bag limit. For white-fronted geese, we assume the Tribe will propose a September 24 to December 18, 2006, season with a daily bag limit of two. For snow geese, we assume the Tribe will propose a September 24, 2006, to December 29, 2006, season with a daily bag limit of 20. 
        Similar to the last several years, we assume the Tribe will also request a sandhill crane season from September 10 to October 16, 2006, with a daily bag limit of three. We assume the Tribe will propose a mourning dove season from September 1 to October 30, 2006, with a daily bag limit of 15. 
        In all cases, except snow geese, the possession limits would be twice the daily bag limit. There would be no possession limit for snow geese. Shooting hours would be from one-half hour before sunrise to sunset. 
        We assume the season and bag limits would be essentially the same as last year and as such, the Tribe would expect similar harvest. In 1994-95, duck harvest was 48 birds, down from 67 in 1993-94. Goose harvest during recent past seasons has been less than 100 geese. Total harvest on the reservation in 2000 was estimated to be 179 ducks and 868 geese. 
        The Service proposes to approve the request for special migratory bird hunting regulations for the Crow Creek Sioux Tribe upon receipt of their special migratory bird hunting proposal. We also remind the Tribe that all sandhill crane hunters are required to obtain a Federal sandhill crane permit. As such, the Tribe should contact us for further information on obtaining the needed permits. In addition, as with all other groups, we request the Tribe continue to survey and report harvest. 
        (d) Fond du Lac Band of Lake Superior Chippewa Indians, Cloquet, Minnesota (Tribal Members Only) 
        Since 1996, the Service and the Fond du Lac Band of Lake Superior Chippewa Indians have cooperated to establish special migratory bird hunting regulations for tribal members. The Fond du Lac's May 29, 2006, proposal covers land set apart for the band under the Treaties of 1837 and 1854 in northeast and east-central Minnesota. 
        The band's proposal for 2006-07 is essentially the same as that approved last year. Specifically, the Fond du Lac Band proposes a September 15 to December 3, 2006, season on ducks, mergansers, coots, and moorhens, and a September 1 to December 3, 2006, season for geese. For sora and Virginia rails, snipe, and woodcock, the Fond du Lac Band proposes a September 1 to December 3, 2006, season. The band proposes a September 1 to October 30, 2006, season for mourning doves. Proposed daily bag limits would consist of the following: 
        
          Ducks: 18 ducks, including no more than 12 mallards (only 6 of which may be hens), 3 black ducks, 6 scaup, 4 wood ducks, 6 redheads, 3 pintails, and 3 canvasbacks. 
        
          Mergansers: 15 mergansers, including no more than 3 hooded mergansers. 
        
          Geese: 12 geese. 
        
          Coots and Common Moorhens (Common Gallinules): 20 coots and common moorhens, singly or in the aggregate. 
        
          Sora and Virginia Rails: 25 sora and Virginia rails, singly or in the aggregate. 
        
          Common Snipe: Eight common snipe. 
        
          Woodcock: Three woodcock. 
        
          Mourning dove: 30 mourning dove. 
        The following general conditions apply: 
        1. While hunting waterfowl, a tribal member must carry on his/her person a valid Ceded Territory License. 

        2. Shooting hours for migratory birds are one-half hour before sunrise to one-half hour after sunset. 
        
        3. Except as otherwise noted, tribal members will be required to comply with tribal codes that will be no less restrictive than the provisions of Chapter 10 of the Model Off-Reservation Code. Except as modified by the Service rules adopted in response to this proposal, these amended regulations parallel Federal requirements in 50 CFR part 20 as to hunting methods, transportation, sale, exportation, and other conditions generally applicable to migratory bird hunting. 
        4. Band members in each zone will comply with State regulations providing for closed and restricted waterfowl hunting areas. 
        5. There are no possession limits on any species, unless otherwise noted above. For purposes of enforcing bag limits, all migratory birds in the possession or custody of band members on ceded lands will be considered to have been taken on those lands unless tagged by a tribal or State conservation warden as having been taken on-reservation. All migratory birds that fall on reservation lands will not count as part of any off-reservation bag or possession limit. 
        The band anticipates harvest will be fewer than 500 ducks and geese. 
        We propose to approve the request for special migratory bird hunting regulations for the Fond du Lac Band of Lake Superior Chippewas. 
        (e) Grand Traverse Band of Ottawa and Chippewa Indians, Suttons Bay, Michigan (Tribal Members Only) 
        In the 1995-96 migratory bird seasons, the Grand Traverse Band of Ottawa and Chippewa Indians and the Service first cooperated to establish special regulations for waterfowl. The Grand Traverse Band is a self-governing, federally recognized Tribe located on the west arm of Grand Traverse Bay in Leelanau County, Michigan. The Grand Traverse Band is a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season. 
        For the 2006-07 season, the Tribe requests that the tribal member duck season run from September 22, 2006, through January 21, 2007. A daily bag limit of 12 would include no more than 2 pintail, 2 canvasback, 1 hooded merganser, 3 black ducks, 3 wood ducks, 3 redheads, and 6 mallards (only 3 of which may be hens). 
        For Canada and snow geese, the Tribe proposes a September 1 through November 30, 2006, and a January 1 through February 8, 2007, season. For white-fronted geese and brant, the Tribe proposes a September 20 through November 30, 2006, season. The daily bag limit for all geese (including brant) would be five birds. Based on our information, it is unlikely that any Canada geese from the Southern James Bay Population will be harvested by the Tribe. 
        For woodcock, the Tribe proposes a September 1 through November 14, 2006, season. The daily bag limit will not exceed five birds. For mourning doves, snipe and rails, the Tribe proposes a September 1 through November 14, 2006, season. The daily bag limit would be 10 per species. 
        All other Federal regulations contained in 50 CFR part 20 would apply. The Tribe proposes to monitor harvest closely through game bag checks, patrols, and mail surveys. Harvest surveys from the 2005-06 hunting season indicated that approximately 15 tribal hunters harvested an estimated 80 ducks and 35 Canada geese. 
        We propose to approve the Grand Traverse Band of Ottawa and Chippewa Indians requested 2006-07 special migratory bird hunting regulations. 
        (f) Great Lakes Indian Fish and Wildlife Commission, Odanah, Wisconsin (Tribal Members Only) 

        Since 1985, various bands of the Lake Superior Tribe of Chippewa Indians have exercised judicially recognized off-reservation hunting rights for migratory birds in Wisconsin. The specific regulations were established by the Service in consultation with the Wisconsin Department of Natural Resources and the Great Lakes Indian Fish and Wildlife Commission (GLIFWC, which represents the various bands). Beginning in 1986, a tribal season on ceded lands in the western portion of the State's Upper Peninsula was developed in coordination with the Michigan Department of Natural Resources, and we have approved special regulations for tribal members in both Michigan and Wisconsin since the 1986-87 hunting season. In 1987, the GLIFWC requested, and we approved, special regulations to permit tribal members to hunt on ceded lands in Minnesota, as well as in Michigan and Wisconsin. The States of Michigan and Wisconsin originally concurred with the regulations, although Wisconsin has raised concerns in the past and Michigan now annually raises objections. Minnesota did not concur with the original regulations, stressing that the State would not recognize Chippewa Indian hunting rights in Minnesota's treaty area until a court with jurisdiction over the State acknowledges and defines the extent of these rights. We acknowledge all of the States' concerns, but point out that the U.S. Government has recognized the Indian hunting rights decided in the Lac Courte Oreilles v. State of Wisconsin (Voigt) case, and that acceptable hunting regulations have been negotiated successfully in both Michigan and Wisconsin even though the Voigt decision did not specifically address ceded land outside Wisconsin. We believe this is appropriate because the treaties in question cover ceded lands in Michigan (and Minnesota), as well as in Wisconsin. 
        Consequently, in view of the above, we have approved special regulations since the 1987-88 hunting season on ceded lands in all three States. In fact, this recognition of the principle of reserved treaty rights for band members to hunt and fish was pivotal in our decision to approve a special 1991-92 season for the 1836 ceded area in Michigan. 
        For 2006, the GLIFWC proposed off-reservation special migratory bird hunting regulations on behalf of the member Tribes of the Voigt Intertribal Task Force of the GLIFWC (for the 1837 and 1842 Treaty areas) and the Bay Mills Indian Community (for the 1836 Treaty area). Member Tribes of the Task Force are: The Bad River Band of the Lake Superior Tribe of Chippewa Indians, the Lac Courte Oreilles Band of Lake Superior Chippewa Indians, the Lac du Flambeau Band of Lake Superior Chippewa Indians, the Red Cliff Band of Lake Superior Chippewa Indians, the St. Croix Chippewa Indians of Wisconsin, the Sokaogon Chippewa Community (Mole Lake Band), all in Wisconsin; the Mille Lacs Band of Chippewa Indians in Minnesota; and the Lac Vieux Desert Band of Chippewa Indians and the Keweenaw Bay Indian Community in Michigan. 

        The GLIFWC 2006 proposal is generally similar to last year's regulations, except that it includes significantly increased bag limits for most species in the 1837 and 1842 Treaty Areas, and it proposes to remove the restriction on waterfowl baiting. More specifically, the proposal includes increasing the daily bag limit for ducks, geese, and mergansers in the 1837 and 1842 Treaty Areas to 40, 20, and 10 birds, respectively (from 20, 10, and 5 birds in 2005, respectively), and increasing the daily bag limit for coots and common moorhens to 40 (from 20 in 2005) in the same areas. The proposal also calls for increasing the daily bag limit for snipe, woodcock, and mourning doves to 16, 10, and 30 birds, respectively (from 8, 5, and 15 birds in 2005, respectively), in the 1837 and 1842 Treaty Areas. Lastly, the proposal does reduce the daily bag limit for rails from 25 to 20 birds. Regarding baiting, in an effort to increase hunter participation, the GLIFWC proposal would remove the restrictions on the baiting of waterfowl in the 1837 and 1842 Treaty Areas. 
        Under the GLIFWC proposed regulations, GLIFWC expects harvest to increase with their proposed more liberal bag limits and removal of the restrictions on baiting in the 1837 and 1842 Treaty Areas. The GLIFWC states that although it is expected these proposed changes will increase harvest, it is difficult to anticipate to what degree that may occur, as harvest will continue to be limited by the number of hunters, their opportunity to hunt, their personal interest in baiting, the strength of the fall flight, weather conditions, and other factors. Given these factors, the Tribe expects harvest would likely remain below 5,000 ducks and 1,000 geese. 

        The issue of baiting for migratory game bird hunting is highly controversial, highly debated, and complex regulations govern and define what is and what is not allowed when hunting migratory game birds. Baiting, the luring or attracting of migratory game birds to hunters by placing or scattering salt, grain, or other feed was Federally prohibited in 1935 because of its effectiveness in aiding the harvest of migratory birds and is not considered a legitimate component of hunting. Since their establishment, baiting regulations have been a focal point of many regulatory, ethical, and conservation-oriented discussions. Amendments to baiting regulations have occurred relatively infrequently since the 1940s. However, in 1999, the migratory bird baiting regulations were revised to clarify the current regulations and to provide a framework for sound migratory bird habitat management, normal agricultural activities, and other management practices as they relate to lawful migratory game bird hunting (Federal Register 64 FR 29799). 
        Given the fact that tribal waterfowl hunting covered by this proposal would occur on ceded lands that are not in the ownership of the Tribes, we believe the use of bait to take waterfowl would lead to confusion and frustration on the part of the public, hunters, wildlife-management agencies, and law enforcement officials due to the inherent difficulties of different sets of baiting regulations for different areas and groups of hunters. Currently, the baiting regulations differentiate between waterfowl species and other migratory game birds, such as doves and pigeons. Some agricultural management practices that are allowed in connection with dove hunting are not allowed when hunting waterfowl. To create an additional division between tribal members on ceded lands and the rest of the general hunting public would only further complicate the regulations and confuse the public. Moreover, the allowance of baiting for tribal hunting on ceded lands would make those lands and other adjacent areas off-limits to waterfowl hunting. 
        Recent GLIFWC harvest surveys (1996-98, 2001, and 2004) indicate that tribal off-reservation waterfowl harvest has averaged less than 1,000 ducks and 120 geese annually. In the latest survey year (2004), an estimated 53 hunters took an estimated 421 trips and harvested 645 ducks (1.5 ducks per trip) and 84 geese (0.2 geese per trip). Further, in the last five years of harvest surveys, only one hunter reported harvesting 20 ducks in a single day. Analysis of hunter survey data over the period in question (1996-2004) indicates a general downward trend in both harvest and hunter participation. 
        Given the above information, we believe that the regulations advanced by the GLIFWC for the 2006-07 hunting season are not in the best interests of the Service, the GLIFWC, the general public, or the migratory bird resource. While we acknowledge that tribal harvest and participation has declined in recent years, we are not of the opinion that allowing baiting is the best way to increase Tribal hunter participation. As we stated above, removing the present restrictions on waterfowl baiting would only lead to confusion and frustration on the part of the public, hunters, wildlife-management agencies, and law enforcement officials due to the inherent difficulties of different sets of baiting regulations for different areas and groups of hunters, especially on ceded lands that are not in the ownership of the Tribes. 
        Furthermore, we do not support the GLIFWC's proposal for significantly increased daily bag limits for most species in the 1837 and 1842 Treaty Areas. Based on the GLIFWC's own harvest data, present daily bag limits do not appear to be a hindrance or limiting factor for Tribal harvest. Until we are presented information otherwise, we cannot support increasing daily bag limits for waterfowl, coots and common moorhens, and mourning doves to the extent GLIFWC has proposed. We do, however, support the proposals for increasing the daily bag limits for mergansers, snipe, and woodcock in the 1837 and 1842 Treaty Areas to bring them more in line with current GLIFWC daily bag limits for ducks and geese. In addition, the Service is willing to meet with the GLIFWC to explore possible ways to increase tribal participation in migratory bird hunting opportunities. Finally, we continue to request that the GLIFWC closely monitor the member bands' harvest and take any actions necessary to reduce harvest if locally nesting populations are being significantly impacted. 
        The Commission and the Service are parties to a Memorandum of Agreement (MOA) designed to facilitate the ongoing enforcement of Service-approved tribal migratory bird regulations. Its intent is to provide long-term cooperative application. 
        Also, as in recent seasons, the proposal contains references to Chapter 10 of the Migratory Bird Harvesting Regulations of the Model Off-Reservation Conservation Code. Chapter 10 regulations parallel State and Federal regulations and, in effect, are not changed by this proposal. 
        The proposed 2006-07 waterfowl hunting season regulations for GLIFWC are as follows: 
        Ducks 
        
          A. Wisconsin and Minnesota 1837 and 1842 Treaty Areas:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 20 ducks, including no more than 10 mallards (only 5 of which may be hens), 4 black ducks, 4 redheads, 4 pintails, and 2 canvasbacks. 
        
          B. Michigan 1836 Treaty Area:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 10 ducks, including no more than 5 mallards (only 2 of which may be hens), 2 black ducks, 2 redheads, 2 pintails, and 1 canvasback. 
        Mergansers 
        
          A. Wisconsin and Minnesota 1837 and 1842 Treaty Areas:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 10 mergansers. 
        
          B. Michigan 1836 Treaty Area:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: Five mergansers. 
        
          Geese: All Ceded Areas: 
        
          Season Dates: Begin September 1 and end December 1, 2006. In addition, any portion of the ceded territory that is open to State-licensed hunters for goose hunting after December 1 will also be open concurrently for tribal members. 
        
          Daily Bag Limit: 10 geese in aggregate. 
        
        Other Migratory Birds 
        
          A. Coots and Common Moorhens (Common Gallinules):
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 20 coots and common moorhens (common gallinules), singly or in the aggregate. 
        
          B. Sora and Virginia Rails:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 20 sora and Virginia rails, singly or in the aggregate. 
        
          Possession Limit: 25. 
        
          C. Common Snipe:
        
        
          Season Dates: Begin September 15 and end December 1, 2006. 
        
          Daily Bag Limit: 16 common snipe in the 1837 and 1842 Treaty Areas; and 8, in the 1836 Treaty Area. 
        
          D. Woodcock:
        
        
          Season Dates: Begin September 5 and end December 1, 2006. 
        
          Daily Bag Limit: 10 woodcock in the 1837 and 1842 Treaty Areas; and 5, in the 1836 Treaty Area. 
        
          E. Mourning Dove: 1837 and 1842 Ceded Territories. 
        
          Season Dates: Begin September 1 and end October 30, 2006. 
        
          Daily Bag Limit: 15. 
        General Conditions 
        A. All tribal members will be required to obtain a valid tribal waterfowl hunting permit. 

        B. Except as otherwise noted, tribal members will be required to comply with tribal codes that will be no less restrictive than the model ceded territory conservation codes approved by Federal courts in the Lac Courte Oreilles v. State of Wisconsin (Voigt) and Mille Lacs Band v. State of Minnesota cases. Chapter 10 in each of these model codes regulates ceded territory migratory bird hunting. Both versions of Chapter 10 parallel Federal requirements as to hunting methods, transportation, sale, exportation and other conditions generally applicable to migratory bird hunting. They also automatically incorporate by reference the Federal migratory bird regulations adopted in response to this proposal. 
        C. Particular regulations of note include:
        1. Nontoxic shot will be required for all off-reservation waterfowl hunting by tribal members. 
        2. Tribal members in each zone will comply with tribal regulations providing for closed and restricted waterfowl hunting areas. These regulations generally incorporate the same restrictions contained in parallel State regulations. 
        3. Possession limits for each species are double the daily bag limit, except on the opening day of the season, when the possession limit equals the daily bag limit, unless otherwise noted above.  Possession limits are applicable only to transportation and do not include birds that are cleaned, dressed, and at a member's primary residence. For purposes of enforcing bag and possession limits, all migratory birds in the possession and custody of tribal members on ceded lands will be considered to have been taken on those lands unless tagged by a tribal or State conservation warden as taken on reservation lands. All migratory birds that fall on reservation lands will not count as part of any off-reservation bag or possession limit. 
        4. The baiting restrictions included in the respective sections 10.05(2)(h) of the model ceded territory conservation codes will be amended to include language which parallels that in place for non-tribal members as published in 64 FR 29799, June 3, 1999. 
        5. The shell limit restrictions included in the respective sections 10.05 (2)(b) of the model ceded territory conservation codes will be removed. 
        D. Michigan—Duck Blinds and Decoys. Tribal members hunting in Michigan will comply with tribal codes that contain provisions parallel to Michigan law regarding duck blinds and decoys. 
        (g) Jicarilla Apache Tribe, Jicarilla Indian Reservation, Dulce, New Mexico (Tribal Members and Nontribal Hunters) 
        The Jicarilla Apache Tribe has had special migratory bird hunting regulations for tribal members and nonmembers since the 1986-87 hunting season. The Tribe owns all lands on the reservation and has recognized full wildlife management authority. In general, the proposed seasons would be more conservative than allowed by the Federal frameworks of last season and by States in the Pacific Flyway. 
        The Tribe proposed a 2006-07 waterfowl and Canada goose season beginning with the earliest possible opening date in the Pacific Flyway States, October 7, 2006, and a closing date of November 30, 2006. Daily bag and possession limits for waterfowl would be the same as Pacific Flyway States. The Tribe proposes a daily bay limit for Canada geese of two. Other regulations specific to the Pacific Flyway guidelines for New Mexico would be in effect. 
        During the Jicarilla Game and Fish Department's 2005-06 season, estimated duck harvest was 606, which is within the historical harvest range. The species composition in the past has included mainly mallards, gadwall, wigeon, and teal. Northern pintail comprised 1 percent of the total harvest in 2004. The estimated harvest of geese was 12 birds. 
        The proposed regulations are essentially the same as were established last year. The Tribe anticipates the maximum 2006-07 waterfowl harvest would be around 500-750 ducks and 10-25 geese. 
        We propose to approve the Tribe's requested 2006-07 hunting seasons. 
        (h) Kalispel Tribe, Kalispel Reservation, Usk, Washington (Tribal Members and Nontribal Hunters) 
        The Kalispel Reservation was established by Executive Order in 1914, and currently comprises approximately 4,600 acres. The Tribe owns all Reservation land and has full management authority. The Kalispel Tribe has a fully developed wildlife program with hunting and fishing codes. The Tribe enjoys excellent wildlife management relations with the State. The Tribe and the State have an operational Memorandum of Understanding with emphasis on fisheries but also for wildlife. 
        The nontribal member seasons described below pertain to a 176-acre waterfowl management unit and 800 acres of reservation land with a guide for waterfowl hunting. The Tribe is utilizing this opportunity to rehabilitate an area that needs protection because of past land use practices, as well as to provide additional waterfowl hunting in the area. Beginning in 1996, the requested regulations also included a proposal for Kalispel-member-only migratory bird hunting on Kalispel-ceded lands within Washington, Montana, and Idaho. 
        For the 2006-07 migratory bird hunting seasons, the Kalispel Tribe proposed tribal and nontribal member waterfowl seasons. The Tribe requests that both duck and goose seasons open at the earliest possible date and close on the latest date under Federal frameworks. 
        For nontribal hunters, the Tribe requests that the season for ducks begin September 23, 2006, and end January 31, 2007. In that period, nontribal hunters would be allowed to hunt approximately 101 days. Hunters should obtain further information on specific hunt days from the Kalispel Tribe. 

        The Tribe also requests the season for geese run from September 1 to September 17, 2006, and from October 1, 2006, to January 31, 2007. Total number of days would not exceed 107. Nontribal hunters should obtain further information on specific hunt days from the Tribe. Daily bag and possession limits would be the same as those for the State of Washington. 
        The Tribe reports a 2005-06 nontribal harvest of 80 ducks and 0 geese. Under the proposal, the Tribe expects harvest to be similar to last year and less than 100 geese and 200 ducks. 
        All other State and Federal regulations contained in 50 CFR part 20, such as use of nontoxic shot and possession of a signed migratory bird hunting stamp, would be required. 
        For tribal members on Kalispel-ceded lands, the Kalispel propose outside frameworks for ducks and geese of September 1, 2006, through January 31, 2007. The Tribe requests that both duck and goose seasons open at the earliest possible date and close on the latest date under Federal frameworks. However, during that period, the Tribe proposes that the season run continuously. Daily bag and possession limits would be concurrent with the Federal rule. 
        The Tribe reports that there was no 2004-05 tribal harvest. Under the proposal, the Tribe expects harvest to be less than 500 birds for the season with less than 200 geese. Tribal members would be required to possess a signed Federal migratory bird stamp and a tribal ceded lands permit. 
        We propose to approve the regulations requested by the Kalispel Tribe, provided that the nontribal seasons conform to Treaty limitations and final Federal frameworks for the Pacific Flyway. All seasons for nontribal hunters must conform with the 107-day maximum season length established by the Treaty. 
        (i) Klamath Tribe, Chiloquin, Oregon (Tribal Members Only) 
        The Klamath Tribe currently has no reservation, per se. However, the Klamath Tribe has reserved hunting, fishing, and gathering rights within its former reservation boundary. This area of former reservation, granted to the Klamaths by the Treaty of 1864, is over 1 million acres. Tribal natural resource management authority is derived from the Treaty of 1864, and carried out cooperatively under the judicially enforced Consent Decree of 1981. The parties to this Consent Decree are the Federal Government, the State of Oregon, and the Klamaths. The Klamath Indian Game Commission sets the seasons. The tribal biological staff and tribal Regulatory Enforcement Officers monitor tribal harvest by frequent bag checks and hunter interviews. 
        For the 2006-07 season, the Tribe requests proposed season dates of October 1, 2006, through January 28, 2007. Daily bag limits would be nine for ducks and six for geese, with possession limits twice the daily bag limit. The daily bag and possession limit for coots would be 25. Shooting hours would be one-half hour before sunrise to one-half hour after sunset. Steel shot is required. 
        Based on the number of birds produced in the Klamath Basin, this year's harvest would be similar to last year's. Information on tribal harvest suggests that more than 70 percent of the annual goose harvest is local birds produced in the Klamath Basin. 
        We propose to approve the Klamath Tribe's requested 2006-07 special migratory bird hunting regulations. 
        (j) Leech Lake Band of Ojibwe, Cass Lake, Minnesota (Tribal Members Only) 
        The Leech Lake Band of Ojibwe is a federally recognized Tribe located in Cass Lake, Minnesota. The reservation employs conservation officers to enforce conservation regulations. The Service and the Tribe have cooperatively established migratory bird hunting regulations since 2000. 
        For the 2006-07 season, the Tribe requests a duck season starting on September 23 and ending December 31, 2006, and a goose season to run from September 1 through December 31, 2006. Daily bag limits for both ducks and geese would be 20. Possession limits would be twice the daily bag limit. Shooting hours are one-half hour before sunrise to one-half hour after sunset. 
        The annual harvest by tribal members on the Leech Lake Reservation is estimated at 500-1,000 birds. 
        We propose to approve the Leech Lake Band of Ojibwe's special migratory bird hunting season. 
        (k) Little River Band of Ottawa Indians, Manistee, Michigan (Tribal Members Only) 
        The Little River Band of Ottawa Indians is a self-governing, federally recognized Tribe located in Manistee, Michigan, and a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season. Ceded lands are located in Lake, Mason, Manistee, and Wexford Counties. 
        For the 2006-07 season, the Little River Band of Ottawa Indians proposes a duck and merganser season from September 15, 2006, through January 20, 2007. A daily bag limit of 12 ducks would include no more than 2 pintail, 2 canvasback, 3 black duck, 3 wood ducks, 3 redheads, 6 mallards (only 3 of which may be a hen), and 1 hooded merganser. Possession limits would be twice the daily bag limit. 
        For white-fronted geese, snow geese, and brant, the Tribe proposes a September 20 through November 30, 2006, season. Daily bag limits would be five geese. 
        For Canada geese only, the Tribe proposes a September 1, 2006, through February 8, 2007, season with a daily bag limit of five Canada geese. The possession limit would be twice the daily bag limit. 
        For snipe, woodcock, rails, and mourning doves, the Tribe proposes a September 1 to November 14, 2006, season. The daily bag limit would be 10 common snipe, 5 woodcock, 10 rails, and 10 mourning doves. Possession limits for all species would be twice the daily bag limit. 
        The Tribe monitored harvest through mail surveys. General Conditions were as follows: 
        A. All tribal members will be required to obtain a valid tribal resource card and 2006-07 hunting license. 
        B. Except as modified by the Service rules adopted in response to this proposal, these amended regulations parallel all Federal regulations contained in 50 CFR part 20. 
        C. Particular regulations of note include: 
        (1) Nontoxic shot will be required for all waterfowl hunting by tribal members. 
        (2) Tribal members in each zone will comply with tribal regulations providing for closed and restricted waterfowl hunting areas. These regulations generally incorporate the same restrictions contained in parallel State regulations. 
        D. Tribal members hunting in Michigan will comply with tribal codes that contain provisions parallel to Michigan law regarding duck blinds and decoys. 
        We propose to approve Little River Band of Ottawa Indians special migratory bird hunting seasons. 
        (l) The Little Traverse Bay Bands of Odawa Indians, Petoskey, Michigan (Tribal Members Only) 
        The Little Traverse Bay Bands of Odawa Indians is a self-governing, federally recognized Tribe located in Petoskey, Michigan, and a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season. 

        For the 2006-07 season, the Little Traverse Bay Bands of Odawa Indians propose regulations similar to those of other Tribes in the 1836 treaty area. The tribal member duck, merganser, coot, and gallinule season would run from September 15, 2006, through January 20, 2007. A daily bag limit of 12 would include no more than 2 pintail, 2 canvasback, 1 hooded merganser, 3 black ducks, 3 wood ducks, 3 redheads, and 6 mallards (only 3 of which may be hens). 
        For Canada geese, the Tribe proposes a September 1, 2006, through February 8, 2007, season. For white-fronted geese, brant, and snow geese, the Tribe proposes a September 1 through November 30, 2006, season. The daily bag limit for Canada geese would be 5 birds, and for snow geese, brant, and white-fronted geese, 10 birds. Based on our information, it is unlikely that any Canada geese from the Southern James Bay Population would be harvested by the Tribe. Possession limits are twice the daily bag limit. 
        For woodcock, the Tribe proposes a September 1, 2006, to November 14, 2006, season. The daily bag limit will not exceed five birds. For snipe, mourning doves, and sora rail, the Tribe proposes a September 1 to November 14, 2006, season. The daily bag limit will not exceed 10 birds per species. The possession limit will not exceed two days bag limit for all birds. All other Federal regulations contained in 50 CFR part 20 would apply. 
        The Tribe proposes to monitor harvest closely through game bag checks, patrols, and mail surveys. In particular, the Tribe proposes monitoring the harvest of Southern James Bay Canada geese to assess any impacts of tribal hunting on the population. 
        We propose to approve the Little Traverse Bay Bands of Odawa Indians' requested 2006-07 special migratory bird hunting regulations. 
        (m) Lower Brule Sioux Tribe, Lower Brule Reservation, Lower Brule, South Dakota (Tribal Members and Nontribal Hunters) 
        The Lower Brule Sioux Tribe first established tribal migratory bird hunting regulations for the Lower Brule Reservation in 1994. The Lower Brule Reservation is about 214,000 acres in size and is located on and adjacent to the Missouri River, south of Pierre. Land ownership on the reservation is mixed, and until recently, the Lower Brule Tribe had full management authority over fish and wildlife via an MOA with the State of South Dakota. The MOA provided the Tribe jurisdiction over fish and wildlife on reservation lands, including deeded and Corps of Engineers-taken lands. For the 2006-07 season, the two parties have come to an agreement that provides the public a clear understanding of the Lower Brule Sioux Wildlife Department license requirements and hunting season regulations. The Lower Brule Reservation waterfowl season is open to tribal and non-tribal hunters. 
        For the 2006-07 migratory bird hunting season, the Lower Brule Sioux Tribe proposes a nontribal member duck, merganser, and coot season length of 97 days, the same number of days tentatively allowed under the liberal regulatory alternative in the High Plains Management Unit for this season. The Tribe proposes a season from October 14, 2006, through January 19, 2007. For pintail only, the tribe proposes a season from October 21, 2006, through November 28, 2006. The daily bag limit would be six birds, including no more than five mallards (only one of which may be a hen), one pintail (only when the season is open), two redheads, two wood ducks, three scaup, and one mottled duck. The canvasback season for nontribal hunters is closed. The daily bag limit for mergansers would be five, only one of which could be a hooded merganser. The daily bag limit for coots would be 15. Possession limits would be twice the daily bag limits. The Tribe also proposes a youth waterfowl hunt on September 23-24, 2006, with the daily bag and possession limits the same as above. 
        The Tribe's proposed nontribal member Canada goose season would run from October 28, 2006, through January 31, 2007 (95 day season length), with a daily bag limit of three Canada geese. The Tribe's proposed nontribal member white-fronted goose season would run from October 7, 2006, through December 31, 2006, with a daily bag limit of two white-fronted geese. The Tribe's proposed nontribal member light goose season would run from October 14, 2006, through January 16, 2007, and February 25 through March 10, 2007. The light goose daily bag limit would be 20. Possession limits would be twice the daily bag limits. 
        For tribal members, the Lower Brule Sioux Tribe proposes a duck, merganser, and coot season from September 30, 2006, through March 10, 2007. The daily bag limit would be six birds, including no more than five mallards (only one of which may be a hen), one pintail, two redheads, one canvasback, two wood ducks, three scaup, and one mottled duck. The daily bag limit for mergansers would be five, only one of which could be a hooded merganser. The daily bag limit for coots would be 15. Possession limits would be twice the daily bag limits. The Tribe also proposes a youth waterfowl hunt on September 23-24, 2006, with the daily bag and possession limits the same as above. 
        The Tribe's proposed Canada goose season for tribal members would run from October 14, 2006, through March 10, 2007, with a daily bag limit of three Canada geese. The Tribe's proposed white-fronted goose tribal season would run from October 7, 2006, through March 10, 2007, with a daily bag limit of two white-fronted geese. The Tribe's proposed light goose tribal season would run from October 14, 2006, through March 10, 2007. The light goose daily bag limit would be 20. Possession limits would be twice the daily bag limits. 
        In the 2005-06 season, hunters harvested an estimated 760 geese and 96 ducks. In the 2005-06 season, duck harvest species composition was primarily mallard (82 percent), green-winged teal (9 percent), gadwall (2 percent), blue-winged teal (7 percent), and wood duck (1 percent). 
        Goose harvest species composition in 2005-06 at Mni Sho Sho was approximately 83 percent Canada geese, 15 percent snow geese, and 2 percent white-fronted geese. Harvest of geese harvested by other hunters was approximately 96 percent Canada geese and 4 percent snow geese.
        The Tribe anticipates a duck harvest similar to those of the previous three years and a goose harvest below the target harvest level of 3,000 to 4,000 geese. All basic Federal regulations contained in 50 CFR part 20, including the use of steel shot, Migratory Waterfowl Hunting and Conservation Stamp, etc., would be observed by the Tribe's proposed regulations. In addition, the Lower Brule Sioux Tribe has an official Conservation Code that was established by Tribal Council Resolution in June 1982 and updated in 1996. 
        We propose to approve the Tribe's requested regulations for the Lower Brule Reservation. 
        (n) Lower Elwha Klallam Tribe, Port Angeles, Washington (Tribal Members Only) 

        Since 1996, the Service and the Point No Point Treaty Tribes, of which Lower Elwha was one, have cooperated to establish special regulations for migratory bird hunting. The Tribes are now acting independently and the Lower Elwha Klallam Tribe would like to establish migratory bird hunting regulations for tribal members for the 2005-2006 season. The Tribe has a reservation on the Olympic Peninsula in Washington State and is a successor to the signatories of the Treaty of Point No Point of 1855. 
        
        For the 2006-07 season, we have not yet heard from the Tribe. We assume the Lower Elwha Klallam Tribe will request a duck and coot season from September 15, 2006, to December 30, 2006. The daily bag limit will be seven ducks including no more than two hen mallards, one pintail, one canvasback, and two redheads. The daily bag and possession limit on harlequin duck will be one per season. The coot daily bag limit will be 25. The possession limit will be twice the daily bag limit, except as noted above. 
        For geese, we assume the Tribe will request a season from September 15, 2006, to December 30, 2006. The daily bag limit will be four, including no more than three light geese. The season on Aleutian Canada geese will be closed. 
        For Brant, we assume the Tribe will propose a season from November 1, 2006, to February 15, 2007, with a daily bag limit of two. The possession limit will be twice the daily bag limit. 
        For mourning doves, band-tailed pigeon, and snipe, we assume the Tribe will request a season from September 15, 2006, to December 30, 2006, with a daily bag limit of 10, 2, and 8, respectively. The possession limit will be twice the daily bag limit. 
        All Tribal hunters authorized to hunt migratory birds are required to obtain a tribal hunting permit from the Lower Elwha Klallam Tribe pursuant to tribal law. Hunting hours would be from one-half hour before sunrise to sunset. Only steel, tungsten-iron, tungsten-polymer, tungsten-matrix, and tin shot are allowed for hunting waterfowl. It is unlawful to use or possess lead shot while hunting waterfowl. 
        The Tribe typically anticipates harvest to be fewer than 100 birds. Tribal reservation police and Tribal Fisheries enforcement officers have the authority to enforce these migratory bird hunting regulations. 
        The Service proposes to approve the request for special migratory bird hunting regulations for the Lower Elwha Klallam Tribe's upon receipt of their special migratory bird hunting proposal. 
        (o) Makah Indian Tribe, Neah Bay, Washington (Tribal Members Only) 
        The Makah Indian Tribe and the Service have been cooperating to establish special regulations for migratory game birds on the Makah Reservation and traditional hunting land off the Makah Reservation since the 2001-02 hunting season. Lands off the Makah Reservation are those contained within the boundaries of the State of Washington Game Management Units 601-603 and 607. 
        The Makah Indian Tribe proposes a duck and coot hunting season from September 23, 2006, to January 21, 2007. The daily bag limit is seven ducks, including no more than one canvasback, one pintail, and one redhead. The daily bag limit for coots is 25. The Tribe has a year-round closure on wood ducks and harlequin ducks. 
        For geese, the Tribe proposes the season open on September 23, 2006, and close January 21, 2007. The daily bag limit for geese is four and one brant. The Tribe notes that there is a year-round closure on Aleutian and Dusky Canada geese. 
        For band-tailed pigeons, the Tribe proposes the season open September 1, 2006, and close October 31, 2006. The daily bag limit for band-tailed pigeons is two. Shooting hours for all species of waterfowl are one-half hour before sunrise to sunset. 
        The Tribe anticipates that harvest under this regulation will be relatively low since fewer than 20 hunters are likely to participate during the proposed season. The Tribe expects fewer than 50 total waterfowl to be harvested during the 2006-07 migratory bird hunting season. 
        All other Federal regulations contained in 50 CFR part 20 would apply. The following restrictions are also proposed by the Tribe: 
        (1) As per Makah Ordinance 44, only shotguns may be used to hunt any species of waterfowl. Additionally, shotguns must not be discharged within 0.25 miles of an occupied area; 
        (2) Hunters must be eligible, enrolled Makah tribal members and must carry their Indian Treaty Fishing and Hunting Identification Card while hunting. No tags or permits are required to hunt waterfowl; 
        (3) The Cape Flattery area is open to waterfowl hunting, except in designated wilderness areas, or within one mile of Cape Flattery Trail, or in any area that is closed to hunting by another ordinance or regulation; 
        (4) The use of live decoys and/or baiting to pursue any species of waterfowl is prohibited; 
        (5) Steel or bismuth shot only for waterfowl is allowed; the use of lead shot is prohibited; 
        (6) The use of dogs is permitted to hunt waterfowl. 
        We propose to approve the Makah Indian Tribe's requested 2006-07 special migratory bird hunting regulations. 
        (p) Navajo Nation, Navajo Indian Reservation, Window Rock, Arizona (Tribal Members and Nontribal Hunters) 
        Since 1985, we have established uniform migratory bird hunting regulations for tribal members and nonmembers on the Navajo Indian Reservation (in parts of Arizona, New Mexico, and Utah). The Navajo Nation owns almost all lands on the reservation and has full wildlife management authority. 
        For the 2006-07 season, the Navajo Nation requests special migratory bird hunting regulations on the reservation for both tribal and nontribal hunters for the 2006-07 hunting season for ducks (including mergansers), Canada geese, coots, band-tailed pigeons, and mourning doves. For ducks, mergansers, Canada geese, and coots, the Tribe requests the earliest opening dates and longest seasons, and the same daily bag and possession limits allowed to Pacific Flyway States under final Federal frameworks. 
        For both mourning dove and band-tailed pigeons, the Navajo Nation proposes seasons of September 1 through September 30, 2006, with daily bag limits of 10 and 5, respectively. Possession limits would be twice the daily bag limits. 
        The Nation requires tribal members and nonmembers to comply with all basic Federal migratory bird hunting regulations in 50 CFR part 20 pertaining to shooting hours and manner of taking. In addition, each waterfowl hunter 16 years of age or over must carry on his/her person a valid Migratory Bird Hunting and Conservation Stamp (Duck Stamp), which must be signed in ink across the face. Special regulations established by the Navajo Nation also apply on the reservation. 
        The Tribe usually anticipates a total harvest of fewer than 500 mourning doves; 20 band-tailed pigeons; 1,000 ducks, coots, and mergansers; and 1,000 Canada geese for the 2006-07 season. Harvest will be measured by mail survey forms. Through the established Tribal Nation Code, Title 17 and 18 U.S.C. 1165, the Tribe will take action to close the season, reduce bag limits, or take other appropriate actions if the harvest is detrimental to the migratory bird resource. 
        We propose to approve the Navajo Nation's special migratory bird season. 
        (q) Oneida Tribe of Indians of Wisconsin, Oneida, Wisconsin (Tribal Members Only) 

        Since 1991-92, the Oneida Tribe of Indians of Wisconsin and the Service have cooperated to establish uniform regulations for migratory bird hunting by tribal and non-tribal hunters within the original Oneida Reservation boundaries. Since 1985, the Oneida Tribe's Conservation Department has enforced the Tribe's hunting regulations within those original reservation limits. The Oneida Tribe also has a good working relationship with the State of Wisconsin and the majority of the seasons and limits are the same for the Tribe and Wisconsin. 
        In a May 31, 2006, letter, the Tribe proposed special migratory bird hunting regulations. For ducks, the Tribe described the general outside dates as being September 23 through December 3, 2006, with a closed segment of November 18 to 26, 2006. The Tribe proposes a daily bag limit of six birds, which could include no more than six mallards (three hen mallards), six wood duck, one redhead, two pintail, and one hooded merganser. 
        For geese, the Tribe requests a season between September 1 and December 31, 2006, with a daily bag limit of three Canada geese. Hunters will be issued three tribal tags for geese in order to monitor goose harvest. An additional three tags will be issued each time birds are registered. The Tribe will close the season November 18 to 26, 2006. If a quota of 300 geese is attained before the season concludes, the Tribe will recommend closing the season early. 
        For woodcock, the Tribe proposes a season between September 1 and November 17, 2006, with a daily bag and possession limit of 5 and 10, respectively. 
        For mourning dove, the Tribe proposes a season between September 1 and November 12, 2006, with a daily bag and possession limit of 10 and 20, respectively. 
        The Tribe proposes shooting hours be one-half hour before sunrise to one-half hour after sunset. Nontribal hunters hunting on the Reservation or on lands under the jurisdiction of the Tribe must comply with all State of Wisconsin regulations, including shooting hours of one-half hour before sunrise to sunset, season dates, and daily bag limits. Tribal members and nontribal hunters hunting on the Reservation or on lands under the jurisdiction of the Tribe must observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20, with the following exceptions: Oneida members would be exempt from the purchase of the Migratory Waterfowl Hunting and Conservation Stamp (Duck Stamp); and shotgun capacity is not limited to three shells. Tribal member shooting hours will be from one-half hour before sunrise to one-half hour after sunset. 
        The Service proposes to approve the request for special migratory bird hunting regulations for the Oneida Tribe of Indians of Wisconsin. 
        (r) Shoshone-Bannock Tribes, Fort Hall Indian Reservation, Fort Hall, Idaho (Nontribal Hunters) 
        Almost all of the Fort Hall Indian Reservation is tribally owned. The Tribes claim full wildlife management authority throughout the reservation, but the Idaho Fish and Game Department has disputed tribal jurisdiction, especially for hunting by non-tribal members on reservation lands owned by non-Indians. As a compromise, since 1985, we have established the same waterfowl hunting regulations on the reservation and in a surrounding off-reservation State zone. The regulations were requested by the Tribes and provided for different season dates than in the remainder of the State. We agreed to the season dates because they seemed to provide additional protection to mallards and pintails. The State of Idaho concurred with the zoning arrangement. We have no objection to the State's use of this zone again in the 2006-07 hunting season, provided the duck and goose hunting season dates are the same as on the reservation. 
        In a proposal for the 2006-07 hunting season, the Shoshone-Bannock Tribes requested a continuous duck (including mergansers) season, with the maximum number of days and the same daily bag and possession limits permitted for Pacific Flyway States under final Federal frameworks. The Tribes propose that, if the same number of hunting days are permitted as last year, the season would have an opening date of October 7, 2006, and a closing date of January 19, 2007. Coot and snipe season dates would be the same as for ducks, with the same daily bag and possession limits permitted for Pacific Flyway States. The Tribes anticipate harvest will be between 2,000 and 5,000 ducks. 
        The Tribes also requested a continuous goose season with the maximum number of days and the same daily bag and possession limits permitted in Idaho under Federal frameworks. The Tribes propose that, if the same number of hunting days is permitted as in previous years, the season would have an opening date of October 7, 2006, and a closing date of January 19, 2007. The Tribes anticipate harvest will be between 4,000 and 6,000 geese. 
        The Tribe requests a common snipe season with the maximum number of days and the same daily bag and possession limits permitted in Idaho under Federal frameworks. The Tribes propose that, if the same number of hunting days are permitted as in previous years, the season would have an opening date of October 7, 2006, and a closing date of January 19, 2007. 
        Nontribal hunters must comply with all basic Federal migratory bird hunting regulations in 50 CFR part 20 pertaining to shooting hours, use of steel shot, and manner of taking. Special regulations established by the Shoshone-Bannock Tribes also apply on the reservation. 
        We note that the requested regulations are nearly identical to those of last year and propose they be approved for the 2006-07 hunting season. 
        (s) Skokomish Tribe, Shelton, Washington (Tribal Members Only) 
        Since 1996, the Service and the Point No Point Treaty Tribes, of which Lower Elwha was one, have cooperated to establish special regulations for migratory bird hunting. The Tribes are now acting independently, and the Skokomish Tribe would like to establish migratory bird hunting regulations for tribal members for the 2005-2006 season. The Tribe has a reservation on the Olympic Peninsula in Washington State and is a successor to the signatories of the Treaty of Point No Point of 1855. 
        The Skokomish Tribe requests a duck and coot season from September 16, 2006, to December 31, 2006. The daily bag limit is seven ducks, including no more than two hen mallards, one pintail, one canvasback, and two redheads. The daily bag and possession limit on harlequin duck is one per season. The coot daily bag limit is 25. The possession limit is twice the daily bag limit except as noted above. 
        For geese, the Tribe requests a season from September 16, 2006, to December 31, 2006. The daily bag limit is four, including no more than three light geese. The season on Aleutian Canada geese is closed. For Brant, the Tribe proposes a season from November 1, 2006, to February 15, 2007, with a daily bag limit of two. The possession limit is twice the daily bag limit.
        For mourning doves, band-tailed pigeon, and snipe, the Tribe requests a season from September 16, 2006, to December 31, 2006, with a daily bag limit of 10, 2, and 8, respectively. The possession limit is twice the daily bag limit. 

        All Tribal hunters authorized to hunt migratory birds are required to obtain a tribal hunting permit from the Skokomish Tribe pursuant to tribal law. Hunting hours would be from one-half hour before sunrise to sunset. Only steel, tungsten-iron, tungsten-polymer, tungsten-matrix, and tin shot are allowed for hunting waterfowl. It is unlawful to use or possess lead shot while hunting waterfowl. 
        The Tribe anticipates harvest to be fewer than 150 birds. The Skokomish Public Safety Office enforcement officers have the authority to enforce these migratory bird hunting regulations. 
        We propose to approve the Skokomish Tribe's requested migratory bird hunting season. 
        (t) Squaxin Island Tribe, Squaxin Island Reservation, Shelton, Washington (Tribal Members Only) 
        The Squaxin Island Tribe of Washington and the Service have cooperated since 1995 to establish special tribal migratory bird hunting regulations. These special regulations apply to tribal members on the Squaxin Island Reservation, located in western Washington near Olympia, and all lands within the traditional hunting grounds of the Squaxin Island Tribe. 
        For the 2006-07 season, the Tribe requests to establish duck and coot seasons that would run from September 1, 2006, through January 15, 2007. The daily bag limit for ducks is five per day and could include only one canvasback. The season on harlequin ducks is closed. For coots the daily bag limit is 25. For snipe, the Tribe proposes the season start on September 15, 2006, and end on January 15, 2007. The daily bag limit for snipe is eight. For band-tailed pigeon, the Tribe proposes the season start on September 1, 2006, and end on December 31, 2006. The daily bag limit is five. The possession limit is twice the daily bag limit. 
        The Tribe proposes a season on geese starting September 15, 2006, and ending on January 15, 2007. The daily bag limit for geese is four, including no more than two snow geese. The season on Aleutian and Cackling Canada geese is closed. For Brant, the Tribe proposes the season start on September 1, 2006, and end on December 31, 2006. The daily bag limit for brant is two. The possession limit is twice the daily bag limit. 
        We propose to approve the Squaxin Island Tribe's requested 2006-07 special migratory bird hunting regulations. 
        (u) Stillaguamish Tribe of Indians, Arlington, Washington (Tribal Members Only) 

        The Stillaguamish Tribe of Indians and the Service have cooperated to establish special regulations for migratory game birds since 2001. The Tribe is proposing regulations to hunt all open and unclaimed lands under the Treaty of Point Elliott of January 22, 1855, including their main hunting grounds around Camano Island, Skagit Flats, and Port Susan to the border of the Tulalip Tribes Reservation. Ceded lands are located in Whatcom, Skagit, Snohomish, and Kings Counties, and a portion of Pierce County, Washington. The Stillaguamish Tribe of Indians is a federally recognized Tribe and reserves the Treaty Right to hunt (U.S. v. Washington). 
        The Tribe proposes that duck (including mergansers) and goose seasons run from October 1, 2006, to February 15, 2007. The daily bag limit on ducks (including sea ducks and mergansers) is 10 and must include no more than 7 mallards (only 3 of which can be hens), 3 pintail, 3 redhead, 3 scaup, and 3 canvasback. For geese, the daily bag limit is six. Possession limits are totals of two daily bag limits. 
        The Tribe proposes that coot, brant, and snipe seasons run from October 1, 2006, to January 31, 2007. The daily bag limit for coot is 25. The daily bag limit on brant is three. The daily bag limit for snipe is ten. Possession limits are totals of two daily bag limits. 
        Harvest is regulated by a punch card system. Tribal members hunting on lands under this proposal will observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20, which will be enforced by the Stillaguamish Tribal Law Enforcement. Tribal members are required to use steel shot or a nontoxic shot as required by Federal regulations. 
        The Tribe anticipates a total harvest of 200 ducks, 100 geese, 50 mergansers, 50 brant, 100 coots, and 100 snipe. Anticipated harvest needs include subsistence and ceremonial needs. Certain species may be closed to hunting for conservation purposes, and consideration for the needs of certain species will be addressed. 
        The Service proposes to approve the request for special migratory bird hunting regulations for the Stillaguamish Tribe of Indians. 
        (v) Swinomish Indian Tribal Community, LaConner, Washington (Tribal Members Only) 
        In 1996, the Service and the Swinomish Indian Tribal Community began cooperating to establish special regulations for migratory bird hunting. The Swinomish Indian Tribal Community is a federally recognized Indian Tribe consisting of the Suiattle, Skagit, and Kikialos. The Swinomish Reservation was established by the Treaty of Point Elliott of January 22, 1855, and lies in the Puget Sound area north of Seattle, Washington. 
        For the 2006-07 season, the Tribe requests to establish a migratory bird hunting season on all areas that are open and unclaimed and consistent with the meaning of the treaty. The Tribe requests to establish duck, merganser, Canada goose, brant, and coot seasons opening on the earliest possible date allowed by the final Federal frameworks for the Pacific Flyway and closing 30 days after the State of Washington closes its season. The Swinomish Tribe requests an additional three birds of each species over that allowed by the State for daily bag and possession limits. 
        The Community normally anticipates that the regulations will result in the harvest of approximately 300 ducks, 50 Canada geese, 75 mergansers, 100 brant, and 50 coot. The Swinomish utilize a report card and permit system to monitor harvest and will implement steps to limit harvest where conservation is needed. All tribal regulations will be enforced by tribal fish and game officers. 
        On reservation, the Tribal Community proposes a hunting season for the above-mentioned species beginning on the earliest possible opening date and closing March 9, 2007. The Swinomish manage harvest by a report card permit system, and we anticipate harvest will be similar to that expected off reservation. 
        We believe the estimated harvest by the Swinomish will be minimal and will not adversely affect migratory bird populations. We propose to approve the Tribe's requested 2006-07 special migratory bird hunting regulations. 
        (w) The Tulalip Tribes of Washington, Tulalip Indian Reservation, Marysville, Washington (Tribal Members and Nontribal Hunters) 
        The Tulalip Tribes are the successors in interest to the Tribes and bands signatory to the Treaty of Point Elliott of January 22, 1855. The Tulalip Tribes' government is located on the Tulalip Indian Reservation just north of the City of Everett in Snohomish County, Washington. The Tribes or individual tribal members own all of the land on the reservation, and they have full wildlife management authority. All lands within the boundaries of the Tulalip Tribes Reservation are closed to nonmember hunting unless opened by Tulalip Tribal regulations.

        For the 2006-07 season, the Tribe proposes tribal and nontribal hunting regulations for the 2006-07 season. Migratory waterfowl hunting by Tulalip Tribal members is authorized by Tulalip Tribal Ordinance No. 67. For ducks, mergansers, coot, and snipe, the proposed season for tribal members would be from September 15, 2006, through February 28, 2007. In the case of nontribal hunters hunting on the reservation, the season would be the latest closing date and the longest period of time allowed under final Pacific Flyway Federal frameworks. Daily bag and possession limits for Tulalip Tribal members would be 7 and 14 ducks, respectively, except that for blue-winged teal, canvasback, harlequin, pintail, and wood duck, the bag and possession limits would be the same as those established in accordance with final Federal frameworks. For nontribal hunters, bag and possession limits would be the same as those permitted under final Federal frameworks. For coot, daily bag and possession limits are 25 and 25, respectively, and for snipe 8 and 18, respectively. Nontribal hunters should check with the Tulalip tribal authorities regarding additional conservation measures which may apply to specific species managed within the region. Ceremonial hunting may be authorized by the Department of Natural Resources at any time upon application of a qualified tribal member. Such a hunt must have a bag limit designed to limit harvest only to those birds necessary to provide for the ceremony. 
        For geese, tribal members propose a season from September 15, 2006, through February 28, 2007. Non-tribal hunters would be allowed the longest season and the latest closing date permitted for Pacific Flyway Federal frameworks. For tribal hunters, the goose daily bag and possession limits would be 7 and 14, respectively, except that the bag limits for brant, cackling Canada geese, and dusky Canada geese would be those established in accordance with final Federal frameworks. For nontribal hunters hunting on reservation lands, the daily bag and possession limits would be those established in accordance with final Federal frameworks for the Pacific Flyway. The Tulalip Tribes also set a maximum annual bag limit for those tribal members who engage in subsistence hunting of 365 ducks and 365 geese. 
        All hunters on Tulalip Tribal lands are required to adhere to shooting hour regulations set at one-half hour before sunrise to sunset, special tribal permit requirements, and a number of other tribal regulations enforced by the Tribe. Each nontribal hunter 16 years of age and older hunting pursuant to Tulalip Tribes' Ordinance No. 67 must possess a valid Federal Migratory Bird Hunting and Conservation Stamp and a valid State of Washington Migratory Waterfowl Stamp. Each hunter must validate stamps by signing across the face. 
        Although the season length requested by the Tulalip Tribes appears to be quite liberal, harvest information indicates a total take by tribal and nontribal hunters under 1,000 ducks and 500 geese annually. 
        We propose approval of the Tulalip Tribe's request to have a special season. We request that harvest be monitored closely and regulations be reevaluated for future years if harvest becomes too great in relation to population numbers. 
        (x) Upper Skagit Indian Tribe, Sedro Woolley, Washington (Tribal Members Only) 
        The Upper Skagit Indian Tribe and the Service have cooperated to establish special regulations for migratory game birds since 2001. The Tribe has jurisdiction over lands within Skagit, Island, and Whatcom Counties, Washington. Tribal hunters are issued a harvest report card that will be shared with the State of Washington. 
        For the 2006-07 season, the Tribe requests a duck season starting November 1, 2006, and ending February 8, 2007. The Tribe proposes a daily bag limit of 15 with a possession limit of 20. The coot daily bag limit is 20 with a possession limit of 30. 
        The Tribe proposes a goose season from November 1, 2006, to February 8, 2007, with a daily bag limit of seven geese and five brant. The possession limit for geese and brant are seven and five, respectively. 
        The Tribe proposes a mourning dove season between September 1 to December 31, 2006, with a daily bag limit of 12 and possession limit of 15. 
        The anticipated migratory bird harvest under this proposal would be 100 ducks, 5 geese, 2 brant, and 10 coots. Tribal members must have the tribal identification and harvest report card on their person to hunt. Tribal members hunting on the Reservation will observe all basic Federal migratory bird hunting regulations found in 50 CFR 20, except shooting hours would be fifteen minutes before official sunrise to fifteen minutes after official sunset.
        The Service proposes to approve the request for special migratory bird hunting regulations for the Upper Skagit Indian Tribe. We request that the Tribe closely monitor harvest of this special migratory bird hunting season. 
        (y) Wampanoag Tribe of Gay Head, Aquinnah, Massachusetts (Tribal Members Only) 
        The Wampanoag Tribe of Gay Head is a federally recognized Tribe located on the island of Martha's Vineyard in Massachusetts. The Tribe has approximately 560 acres of land, which it manages for wildlife through its natural resources department. The Tribe also enforces its own wildlife laws and regulations through the natural resources department. 
        For the 2006-07 season the Tribe proposes a duck season of November 1, 2006, through February 28, 2007. The Tribe proposes a daily bag limit of six birds, which could include no more than two hen mallards, six drake mallards, two black ducks, two mottled ducks, one fulvous whistling duck, four mergansers, three scaup, one hooded merganser, two wood ducks, one canvasback, two redheads, one pintail, and four of all other species not listed. The season for harlequins would be closed. The Tribe proposes a teal (green-winged and blue) season of October 16, 2006, through January 29, 2007. A daily bag limit of six teal would be in addition to the daily bag limit for ducks. 
        For sea ducks, The Tribe proposes a season between October 16, 2006, and March 1, 2007, with a daily bag limit of seven, which could include no more than one hen eider and four of any one species unless otherwise noted above. 
        For geese, the Tribe requests a season between September 11 to September 25, 2006, and November 1, 2006, through February 28, 2007, with a daily bag limit of 5 Canada geese during the first period, 3 Canada geese during the second period, and a daily bag limit of 15 snow geese. 
        For woodcock, the Tribe proposes a season between October 16 and December 1, 2006, with a daily bag limit of three. 
        The Tribe currently has 22 registered tribal hunters and estimates harvest to be no more than 15 geese, 25 mallards, 25 teal, 50 black ducks, and 50 of all other species combined. Tribal members hunting on the Reservation will observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20. Hunters will be required to register with the Harvest Information Program. 
        The Service proposes to approve the request for special migratory bird hunting regulations for the Wampanoag Tribe of Gay Head. 
        (z) White Earth Band of Ojibwe, White Earth, Minnesota (Tribal Members Only) 

        The White Earth Band of Ojibwe is a federally recognized tribe located in northwest Minnesota and encompasses all of Mahnomen County and parts of Becker and Clearwater Counties. The reservation employs conservation officers to enforce migratory bird regulations. The Tribe and the Service first cooperated to establish special tribal regulations in 1999. 
        For the 2006-07 migratory bird hunting season, the White Earth Band of Ojibwe requests a duck and merganser season to start September 16 and end December 17, 2006. For ducks, they request a daily bag limit of 10, including no more than 2 mallards and 1 canvasback. The merganser daily bag limit would be five with no more than two hooded mergansers. For geese, the Tribe proposes an early season from September 1 through September 29, 2006, and a late season from September 30, 2006, through December 17, 2006. The early season daily bag limit is eight geese and the late season daily bag limit is five geese. 
        For coots, dove, rail, woodcock, and snipe, the Tribe proposes a September 2 through November 30, 2006, season with daily bag limits of 20 coots, 25 doves, 25 rails, 10 woodcock, and 10 snipe. Shooting hours are one-half hour before sunrise to one-half hour after sunset. Nontoxic shot is required. 
        Based on past harvest surveys, the Tribe anticipates harvest of 1,000 to 2,000 Canada geese and 1,000 to 1,500 ducks. The White Earth Reservation Tribal Council employs four full-time Conservation Officers to enforce migratory bird regulations. 
        We propose to approve the White Earth Band of Ojibwe's request to have a special season. 
        (aa) White Mountain Apache Tribe, Fort Apache Indian Reservation, Whiteriver, Arizona (Tribal Members and Nontribal Hunters) 
        The White Mountain Apache Tribe owns all reservation lands, and the Tribe has recognized full wildlife management authority. The White Mountain Apache Tribe has requested regulations that are essentially unchanged from those agreed to since the 1997-98 hunting year. 
        The hunting zone for waterfowl is restricted and is described as: the length of the Black River west of the Bonito Creek and Black River confluence and the entire length of the Salt River forming the southern boundary of the reservation; the White River, extending from the Canyon Day Stockman Station to the Salt River; and all stock ponds located within Wildlife Management Units 4, 5, 6, and 7. Tanks located below the Mogollon Rim, within Wildlife Management Units 2 and 3, will be open to waterfowl hunting during the 2006-07 season. The length of the Black River east of the Black River/Bonito Creek confluence is closed to waterfowl hunting. All other waters of the reservation would be closed to waterfowl hunting for the 2006-07 season. 
        For nontribal and tribal hunters, the Tribe proposes a continuous duck, coot, merganser, gallinule, and moorhen hunting season, with an opening date of October 14, 2006, and a closing date of January 28, 2007. The Tribe proposes a separate canvasback season, with an opening date of October 14, 2006, and a closing date of December 10, 2006. The Tribe proposes a daily duck (including mergansers) bag limit of seven, which may include no more than two redheads, one pintail, one canvasback (when open), and seven mallards (including no more than two hen mallard). The daily bag limit for coots, gallinules, and moorhens would be 25, singly or in the aggregate. For geese, the Tribe is proposing a season from October 14, 2006, through January 28, 2007. Hunting would be limited to Canada geese, and the daily bag limit would be three. 
        Season dates for band-tailed pigeons and mourning doves would run concurrently from September 1 through September 15, 2006, in Wildlife Management Unit 10 and all areas south of Y-70 in Wildlife Management Unit 7, only. Proposed daily bag limits for band-tailed pigeons and mourning doves would be 3 and 10, respectively. 
        Possession limits for the above species are twice the daily bag limits. Shooting hours would be from one-half hour before sunrise to sunset. There would be no open season for sandhill cranes, rails, and snipe on the White Mountain Apache lands under this proposal. A number of special regulations apply to tribal and nontribal hunters, which may be obtained from the White Mountain Apache Tribe Game and Fish Department. 
        We propose to approve the regulations requested by the Tribe for the 2006-07 season. 
        (bb) Yankton Sioux Tribe, Marty, South Dakota (Tribal Members and Nontribal Hunters) 
        On May 17, 2006, the Yankton Sioux Tribe submitted a waterfowl hunting proposal for the 2006-07 season. The Yankton Sioux tribal waterfowl hunting season would be open to both tribal members and nontribal hunters. The waterfowl hunting regulations would apply to tribal and trust lands within the external boundaries of the reservation.
        For ducks (including mergansers) and coots, the Yankton Sioux Tribe proposes a season starting October 9, 2006, and running for the maximum amount of days allowed under the final Federal frameworks. The Tribe indicated that if the Service decided to close the canvasback season, the Tribe would close theirs; otherwise, the canvasback season would start October 9, 2006, and run for the maximum amount of days allowed under the final Federal frameworks. Daily bag and possession limits would be 6 ducks, which may include no more than 5 mallards (no more than 2 hens), 1 canvasback (when open), 2 redheads, 3 scaup, 1 pintail, or 2 wood ducks. The bag limit for mergansers is 5, which would include no more than 1 hooded merganser. The coot daily bag limit is 15. 
        For geese, the Tribe has requested a dark goose (Canada geese, brant, white-fronts) season starting October 29, 2006, and closing January 31, 2007. The daily bag limit would be three geese (including no more than one white-fronted goose or brant). Possession limits would be twice the daily bag limit. For white geese, the proposed hunting season would start October 29, 2006, and run for the maximum amount of days allowed under the final Federal frameworks for the State of South Dakota. Daily bag and possession limits would equal the maximum allowed under Federal frameworks. 
        All hunters would have to be in possession of a valid tribal license while hunting on Yankton Sioux trust lands. Tribal and nontribal hunters must comply with all basic Federal migratory bird hunting regulations in 50 CFR part 20 pertaining to shooting hours and the manner of taking. Special regulations established by the Yankton Sioux Tribe also apply on the reservation. 
        During the 2005-06 hunting season, the Tribe reported that 90 nontribal hunters took 400 Canada geese, 75 light geese, and 90 ducks. Forty-five tribal members harvested less than 50 geese and 50 ducks. 
        We concur with the Yankton Sioux proposal for the 2006-07 hunting season. 
        Public Comment Invited 

        We intend that adopted final rules be as responsive as possible to all concerned interests and, therefore, we desire to obtain the comments and suggestions of the public, other governmental agencies, nongovernmental organizations, and other private interests on these proposals. However, special circumstances are involved in the establishment of these regulations, which limit the amount of time that we can allow for public comment. Specifically, two considerations compress the time in which the rulemaking process must operate: (1) The need to establish final rules at a point early enough in the summer to allow affected State agencies to adjust appropriately their licensing and regulatory mechanisms; and (2) the unavailability, before mid-June, of specific, reliable data on this year's status of some waterfowl and migratory shore and upland game bird populations. Therefore, we believe that to allow the comment period past the date specified in DATES is contrary to the public interest. 

        The Department of the Interior's policy is, whenever practicable, to afford the public an opportunity to participate in the rulemaking process. Accordingly, we invite interested persons to submit written comments, suggestions, or recommendations regarding the proposed regulations. Before promulgation of final migratory game bird hunting regulations, we will take into consideration all comments received. Such comments, and any additional information received, may lead to final regulations that differ from these proposals. We invite interested persons to participate in this rulemaking by submitting written comments to the address indicated under the caption ADDRESSES. 
        You may inspect comments received on the proposed annual regulations during normal business hours at the Service's office in room 4107, 4501 North Fairfax Drive, Arlington, Virginia. Our practice is to make comments, including names and addresses of respondents, available for public review during regular business hours. Individual respondents may request that we withhold their home address from the rulemaking record, which we will honor to the extent allowable by law. In some circumstances, we would withhold from the rulemaking record a respondent's identity, as allowable by law. If you wish for us to withhold your name and/or address, you must state this prominently at the beginning of your comment. However, we will not consider anonymous comments. We will make all submissions from organizations or businesses, and from individuals identifying themselves as representatives or officials of organizations or businesses, available for public inspection in their entirety. 
        For each series of proposed rulemakings, we will establish specific comment periods. We will consider, but possibly may not respond in detail to, each comment. As in the past, we will summarize all comments received during the comment period and respond to them in the final rules. 
        NEPA Consideration 

        NEPA considerations are covered by the programmatic document “Final Supplemental Environmental Impact Statement: Issuance of Annual Regulations Permitting the Sport Hunting of Migratory Birds (FSES 88-14),” filed with the Environmental Protection Agency on June 9, 1988. We published Notice of Availability in the Federal Register on June 16, 1988 (53 FR 22582). We published our Record of Decision on August 18, 1988 (53 FR 31341). In addition, an August 1985 environmental assessment entitled “Guidelines for Migratory Bird Hunting Regulations on Federal Indian Reservations and Ceded Lands” is available from the address indicated under the caption ADDRESSES. 
        In a notice published in the September 8, 2005, Federal Register (70 FR 53376), we announced our intent to develop a new Supplemental Environmental Impact Statement for the migratory bird hunting program. Public scoping meetings were held in the spring of 2006, and were detailed in a March 9, 2006, Federal Register notice (71 FR 12216). 
        Endangered Species Act Consideration 
        Prior to issuance of the 2006-07 migratory game bird hunting regulations, we will consider provisions of the Endangered Species Act of 1973, as amended (16 U.S.C. 1531-1543; hereinafter the Act) to ensure that hunting is not likely to jeopardize the continued existence of any species designated as endangered or threatened or modify or destroy its critical habitat and is consistent with conservation programs for those species. Consultations under Section 7 of this Act may cause us to change proposals in future supplemental proposed rulemaking documents. 
        Executive Order 12866 

        The migratory bird hunting regulations are economically significant and were reviewed by the Office of Management and Budget (OMB) under Executive Order 12866. As such, a cost-benefit analysis was initially prepared in 1981. This analysis was subsequently revised annually from 1990 through 1996, updated in 1998, and updated again in 2004. It is further discussed below under the heading Regulatory Flexibility Act. Results from the 2004 analysis indicate that the expected economic benefit of the annual migratory bird hunting frameworks is on the order of $734 to $1,064 million, with a mid-point estimate of $899 million. Copies of the cost-benefit analysis are available upon request from the address indicated under ADDRESSES or from our Web site at http://www.migratorybirds.gov.
        
        Executive Order 12866 also requires each agency to write regulations that are easy to understand. We invite comments on how to make this rule easier to understand, including answers to questions such as the following: 
        (1) Are the requirements in the rule clearly stated? 
        (2) Does the rule contain technical language or jargon that interferes with its clarity? 
        (3) Does the format of the rule (grouping and order of sections, use of headings, paragraphing, etc.) aid or reduce its clarity?
        (4) Would the rule be easier to understand if it were divided into more (but shorter) sections? 
        (5) Is the description of the rule in the “Supplementary Information” section of the preamble helpful in understanding the rule? 
        (6) What else could we do to make the rule easier to understand? 

        Send a copy of any comments that concern how we could make this rule easier to understand to: Office of the Executive Secretariat and Regulatory Affairs, Department of the Interior, Room 7229, 1849 C Street, NW., Washington, DC 20240. You may also e-mail comments to this address: Exsec@ios.doi.gov.
        
        Regulatory Flexibility Act 

        These regulations have a significant economic impact on substantial numbers of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.). We analyzed the economic impacts of the annual hunting regulations on small business entities in detail as part of the 1981 cost-benefit analysis discussed under Executive Order 12866. This analysis was revised annually from 1990 through 1995. In 1995, the Service issued a Small Entity Flexibility Analysis (Analysis), which was subsequently updated in 1996, 1998, and 2004. The primary source of information about hunter expenditures for migratory game bird hunting is the National Hunting and Fishing Survey, which is conducted at 5-year intervals. The 2004 Analysis was based on the 2001 National Hunting and Fishing Survey and the U.S. Department of Commerce's County Business Patterns, from which it was estimated that migratory bird hunters would spend between $481 million and $1.2 billion at small businesses in 2004. Copies of the Analysis are available upon request from the address indicated under 
          ADDRESSES or from our Web site at http://www.migratorybirds.gov.
        
        Small Business Regulatory Enforcement Fairness Act 
        This rule is a major rule under 5 U.S.C. 804(2), the Small Business Regulatory Enforcement Fairness Act. For the reasons above, this rule has an annual effect on the economy of $100 million or more. However, because this rule establishes hunting seasons, we do not plan to defer the effective date required by 5 U.S.C. 801 under the exemption contained in 5 U.S.C. 808(1). 
        Paperwork Reduction Act 
        We examined these regulations under the Paperwork Reduction Act of 1995. The various recordkeeping and reporting requirements imposed under regulations established in 50 CFR part 20, Subpart K, are utilized in the formulation of migratory game bird hunting regulations. Specifically, OMB has approved the information collection requirements of the Migratory Bird Harvest Surveys and assigned clearance number 1018-0015 (expires February 29, 2008). This information is used to provide a sampling frame for voluntary national surveys to improve our harvest estimates for all migratory game birds in order to better manage these populations. OMB has also approved the information collection requirements of the Sandhill Crane Harvest Questionnaire and assigned clearance number 1018-0023 (expires November 30, 2007). The information from this survey is used to estimate the magnitude and the geographical and temporal distribution of the harvest, and the portion it constitutes of the total population. A Federal agency may not conduct or sponsor and a person is not required to respond to a collection of information unless it displays a currently valid OMB control number. 
        Unfunded Mandates Reform Act 

        We have determined and certify, in compliance with the requirements of the Unfunded Mandates Reform Act, 2 U.S.C. 1502 et seq., that this rulemaking will not impose a cost of $100 million or more in any given year on local or State government or private entities. Therefore, this rule is not a “significant regulatory action” under the Unfunded Mandates Reform Act. 
        Civil Justice Reform Executive Order 12988 
        The Department, in promulgating this proposed rule, has determined that this rule will not unduly burden the judicial system and that it meets the requirements of sections 3(a) and 3(b)(2) of Executive Order 12988. 
        Takings Implication Assessment 
        In accordance with Executive Order 12630, this proposed rule, authorized by the Migratory Bird Treaty Act, does not have significant takings implications and does not affect any constitutionally protected property rights. This rule will not result in the physical occupancy of property, the physical invasion of property, or the regulatory taking of any property. In fact, these rules allow hunters to exercise otherwise unavailable privileges and, therefore, reduce restrictions on the use of private and public property. 
        Energy Effects—Executive Order 13211 
        On May 18, 2001, the President issued Executive Order 13211 on regulations that significantly affect energy supply, distribution, and use. Executive Order 13211 requires agencies to prepare Statements of Energy Effects when undertaking certain actions. While this proposed rule is a significant regulatory action under Executive Order 12866, it is not expected to adversely affect energy supplies, distribution, or use. Therefore, this action is not a significant energy action and no Statement of Energy Effects is required. 
        Federalism Effects 
        Due to the migratory nature of certain species of birds, the Federal Government has been given responsibility over these species by the Migratory Bird Treaty Act. We annually prescribe frameworks from which the States make selections regarding the hunting of migratory birds, and we employ guidelines to establish special regulations on Federal Indian reservations and ceded lands. This process preserves the ability of the States and tribes to determine which seasons meet their individual needs. Any State or tribe may be more restrictive than the Federal frameworks. The frameworks are developed in a cooperative process with the States and the Flyway Councils. This process allows States to participate in the development of frameworks from which they will make selections, thereby having an influence on their own regulations. These rules do not have a substantial direct effect on fiscal capacity, change the roles or responsibilities of Federal or State governments, or intrude on State policy or administration. Therefore, in accordance with Executive Order 13132, these regulations do not have significant federalism effects and do not have sufficient federalism implications to warrant the preparation of a Federalism Assessment. 
        Government-to-Government Relationship With Tribes 
        Due to the migratory nature of certain species of birds, the Federal Government has been given responsibility over these species by the Migratory Bird Treaty Act. Thus, in accordance with the President's memorandum of April 29, 1994, “Government-to-Government Relations with Native American Tribal Governments” (59 FR 22951), Executive Order 13175, and 512 DM 2, we have evaluated possible effects on federally recognized Indian tribes and have determined that there are no effects on Indian trust resources. However, by virtue of the tribal proposals contained in this proposed rule, we have consulted with all the tribes affected by this rule. 
        
          List of Subjects in 50 CFR Part 20 
          Exports, Hunting, Imports, Reporting and recordkeeping requirements, Transportation, Wildlife.
        
        
        Based on the results of migratory game bird studies, and having due consideration for any data or views submitted by interested parties, this proposed rulemaking may result in the adoption of special hunting regulations for migratory birds beginning as early as September 1, 2006, on certain Federal Indian reservations, off-reservation trust lands, and ceded lands. Taking into account both reserved hunting rights and the degree to which tribes have full wildlife management authority, the regulations only for tribal members or for both tribal and nontribal hunters may differ from those established by States in which the reservations, off-reservation trust lands, and ceded lands are located. The regulations will specify open seasons, shooting hours, and bag and possession limits for rails, coot, gallinules, woodcock, common snipe, band-tailed pigeons, mourning doves, white-winged doves, ducks, mergansers, and geese. 

        The rules that eventually will be promulgated for the 2006-07 hunting season are authorized under the Migratory Bird Treaty Act (MBTA) of July 3, 1918 (40 Stat. 755; 16 U.S.C. 703 et seq.), as amended. The MBTA authorizes and directs the Secretary of the Interior, having due regard for the zones of temperature and for the distribution, abundance, economic value, breeding habits, and times and lines of flight of migratory game birds, to determine when, to what extent, and by what means such birds or any part, nest, or egg thereof may be taken, hunted, captured, killed, possessed, sold, purchased, shipped, carried, exported, or transported. 
        
          Dated: August 15, 2006. 
          David M. Verhey, 
          Acting Assistant Secretary for Fish and Wildlife and Parks. 
        
      
      [FR Doc. 06-7026 Filed 8-15-06; 2:43 pm] 
      BILLING CODE 4310-55-P
    
  